Order, Family Court, Bronx County (Fernando H. Silva, J.), entered on or about May 2, 2012, which denied respondents parents’ motions to vacate an order of disposition, same court and Judge, entered on or about September 28, 2011, upon their default, which, upon findings of permanent neglect, terminated their parental rights to their children and committed the custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondents failed to demonstrate a reasonable excuse for their absence from the proceeding and a meritorious defense to the petition (see Matter of Amirah Nicole A. [Tamika R.], 73 AD3d 428 [1st Dept 2010], lv dismissed 15 NY3d 766 [2010]; Matter of Bibianamiet L.-M. [Miledy L.N.], 71 AD3d 402 [1st Dept 2010]). Contrary to their assertions, they were responsible for knowing the time of the hearing. Their bare assertions that their respective attorneys would have presented evidence countering the allegations of permanent neglect were insufficient to establish a meritorious defense (see Matter of Gloria Marie S., 55 AD3d 320, 321 [1st Dept 2008], lv dismissed 11 NY3d 909 [2009]). Concur—Mazzarelli, J.E, Sweeny, Freedman and Gische, JJ.